DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (Figures 2-3), hereinafter “AAPA”, in view of Knutson (US 473,072) and Hubbard (US 3,585,815).
Regarding claims 1-3 and 16, AAPA discloses a pick-up reel comprising: 
a center tube (20) having at least one end (with anchor tabs 32); and
a drive shaft construction (22 with flange plate 24) engaged with the at least one end of the center tube and comprising a circular flange portion (24), but fails to disclose said drive shaft construction comprising a hollow shaft portion and a funnel corniform section.  
claims 1-3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pick-up reel drive-shaft construction of AAPA similarly to the pick-up reel drive-shaft construction of Knutson as a drive-shaft construction equivalent for a pick-up reel, sufficient in supporting the pick-up reel for rotation.
Furthermore, AAPA discloses said circular flange portion (24) on the drive shaft construction is connected to anchor tabs (32), instead of an L-shaped ring, on the center tube (20)
Hubbard teaches an alternate means for connecting a drive shaft construction to a center tube of a pick-up reel by connecting the circular flange portion (25a) of the drive shaft construction (see FIG.5) to a ring (outwardly extending collar 14 with radially projecting flange 15) on the center tube (11, which includes sections 13a-c), wherein the ring (14a-c, 15a-c), in cross- section, comprises an L-shaped portion have two legs (14a-c and 15a-c), wherein one  (15a-c) of the two legs is engaged with the circular flange portion of the drive shaft construction and another one (14a-c). of the two legs is engaged with the center tube, per claims 1 and 16.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the connecting means of Hubbard for the connecting means of AAPA as an alternate and sufficient way of connecting the drive shaft construction to the center tube.

Regarding claims 5-9, the combination of AAPA and Knutson further discloses the pick-up reel as recited in claim 1, 
A plug (stub shaft C of Knutson and/or shaft 30 of AAPA, either one attached through the hollow boss d of Knutson) according to claims 5 and 9;
The drive shaft construction comprises either a formed piece or a casting (the disk C’ and boss d shown in the figure of Knutson appears to show a formed piece or casting construction; furthermore, lines 70-71 of Knutson states that “The reel may be constructed of any desired materials”; see also MPEP 2113(I) “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”), per claim 6;
wherein the drive shaft construction is tubular (refer to boss d, which is tubular in order to receive the reel-shaft C), per claim 7;
wherein said drive shaft construction is installed in each said end of the center tube with one said drive shaft construction acting as a driver and the other said drive shaft construction acting merely as an idler (as taught in FIG.2 and lines 10-12 of AAPA), per claim 8.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/            Examiner, Art Unit 3671